DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-7,9,11-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 06/18/2020.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“evaluating a safety function for all of the parameter vectors in the confidence set” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The closest identified prior art is Garcia (A Comprehensive Survey on Safe Reinforcement Learning). Garcia is relied upon for teachings of Safe Reinforcement Learning, the process of learning policies that maximize the expectation of the return in problems in which it is important to ensure reasonable system performance and/or respect safety constraints during the learning and/or deployment processes (Garcia: Abstract “Safe Reinforcement Learning can be defined as the process of learning policies that maximize the expectation of the return in a measure of base reward for using the base action, a measure of previous reward for using previously recommended optimistic actions, and a measure of optimistic reward for using the optimistic action;). 
Claim 13 and 17 are allowed similarly to claim 1. Claims 2-7, 9, 11, 12, 14, 16 and 18-23 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1-7,9, 11-14 and 16-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/A.A.S./Examiner, Art Unit 2123  
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116